Citation Nr: 0811947	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  02-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbar spine injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded to the RO in 
June 2004 and December 2006.  

In October 2005, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.

In December 2006, the Board remanded this case for the 
development requested by the Court. 

In an August 2007 decision, the RO increased the evaluation 
for the back disorder to 20 percent.  The veteran has not 
appealed the August 2007 rating action, therefore, the 
effective date of the award of the 20 percent is not before 
the VA at this time.    

In his November 2002 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran claims that he has bilateral leg 
impairment.  It appears that the RO is in the process of 
addressing this and other issues (it appears that while the 
issue was being addressed by the Board and the Appeals 
Management Center in Washington, D.C,, the RO in Florida has 
been unable to address these new claims).  At this time, 
these issues are not before the Board.  The RO should proceed 
regarding the adjudication of these new claims.


FINDING OF FACT

The residuals of the veteran's lumbar spine injury have not 
been manifested by muscle spasm on extreme forward bending or 
forward flexion of the back to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  




CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of lumbar 
spine injury is not warranted.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 
and 5285 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been established for residuals of a 
lumbar spine injury, with old healed compression fracture at 
L4 and early minor degenerative changes, which is now rated 
as 10 percent disabling.  In March 2001, the veteran filed a 
claim for an increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for residuals of a lumbar spine injury was 
granted by the RO in August 1972.  A 10 percent disability 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5295-5010 [lumbosacral strain-traumatic arthritis].  See 
38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO addressed the new criteria in its May 
2005 supplemental statement of the case.  Accordingly, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a 40 percent 
rating was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, degenerative arthritis 
established by X-ray findings was rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  However, these 10 percent and 
20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5242 
(degenerative arthritis of the spine).  The Board notes that 
the prior criteria for degenerative arthritis under 
Diagnostic Code 5003 continue to apply under the new 
revisions, but the revisions also made some additional 
criteria specifically applicable to arthritis.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

In connection with his March 2001 claim for an increased 
evaluation, the veteran underwent VA examination of the spine 
in November 2001.  A report of this examination reflects that 
the veteran had received no treatment for his back since 
1972; thus, there are no outpatient treatment records for 
review in connection with the claim.  

The veteran complained of lumbosacral pain upon twisting and 
stated that the pain may last for up to four days at a time.  
He reported that the pain remains well localized and there 
has been no history of radicular pain in either lower 
extremity.  He also reported occasional numbness in the 
anterior aspect of both thighs after prolonged standing.  The 
examiner noted that this is not a radicular type of 
paresthesia.  

The November 2001 examination report reflects that, upon 
clinical evaluation, the veteran was not in any acute 
distress, he walked with a normal gait, he could stand on his 
heels and toes without difficulty, his spine was straight, 
his pelvis and shoulders were level, and he had normal 
curvatures about his spine.  There was no localized 
tenderness or muscle spasm and normal ranges of motion, to 
include painless flexion to 100 degrees, were demonstrated.  
Objective findings also included normal straight leg raising 
and Patrick test, 2+ knee and ankle jerks, sensation intact 
throughout both lower extremities, and no evidence of muscle 
atrophy or weakness in the lower extremities.  There was no 
evidence of neurologic deficit.  The diagnoses were old 
healed compression fracture at L4 and early minor 
degenerative changes, lumbosacral spine - consistent with 
age.  

Overall, the Board must find that this examination report 
provides only evidence against this claim.

The Board acknowledges the veteran's statements that he needs 
help getting up and going to work on many mornings and that, 
inasmuch as he is self-employed, if he does not work, he does 
not get paid and he does not eat.  However, the impairment 
associated with the service-connected residuals of the 
veteran's lumbar spine injury do not satisfy either the old 
or the new criteria for a schedular rating in excess of 20 
percent.  

Specifically, it is noted that the November 2001 VA 
examination report shows normal range of motion, to include 
flexion, with no evidence of muscle spasm or guarding.  Thus, 
there is no medical evidence to demonstrate that the 
veteran's lumbar spine disability warrants a rating in excess 
of 20 percent under the revised diagnostic codes for rating 
spinal disabilities.  

As for application of the former rating criteria for spine 
disorders, the November 2001 VA examination report does not 
show lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position in order to warrant a rating in excess of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 
in effect prior to September 26, 2003.  

Moreover, inasmuch as the November 2001 VA examination report 
shows normal ranges of motion, moderate limitation of motion 
is not shown and there is no basis for awarding a disability 
rating in excess of 20 percent for the veteran's service-
connected residuals of lumbar spine injury under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, as in effect prior to 
September 26, 2003.

Evidence cited above was addressed by the Board in the 
October 2005 decision.  The evidence at that time is clearly 
found to provide evidence against this claim.  Unfortunately, 
the evidence submitted or obtained by the RO since this time 
provides even more evidence against the veteran's claim.        

The veteran has submitted a September 2005 medical statement 
from "A.K., M.D. and an August 2007 statement from "A.R., 
M.D."  The Board finds that neither statement provides a 
basis to grant the veteran a higher evaluation as neither 
statement indicates that the criteria for a higher evaluation 
have been met.  Both reports cite the veteran's back 
disorder, but do not provide medical facts that would even 
place into question whether the veteran is entitlement to a 
higher evaluation for his back.  In this regard, the fact 
that the veteran has lumbar degenerative disc disease with 
lower back pain has never been in dispute.  The critical 
question is whether the veteran meets the criteria for a 
higher evaluation.  In this regard, the private medical 
reports and treatment records provide no basis to grant or 
deny this claim. 

The joint motion of April 2006 asks the Board to address the 
issue of whether the veteran was entitled to an additional 10 
percent evaluation under 38 C.F.R. § 4.71(a) (2001) 
(diagnostic code 5285).  At the time the veteran filed his 
claim, prior to the new criteria, the VA could assign the 
veteran a separate 10 percent evaluation for "demonstrable 
deformity of vertebral body" under DC 5285.  The joint 
motion indicated that the Board should make a factual finding 
in the first instance as to whether the veteran's 4th lumbar 
vertebra is deformed.

In order to finally address this issue, the veteran  
underwent what can only be described by the undersigned as 
one of the most comprehensive VA evaluations of a back 
disorder he has ever reviewed.  The eleven page report 
provides a detailed evaluation of the history of the 
veteran's back disorder.  

The results of the report are clear.  Regarding the critical 
question of whether the veteran has demonstrable deformity of 
vertebral body, the answer to the question was no.  The 
report found no deformity "whatsoever".  In fact, the 
examiner, based on a detailed review of the medical evidence, 
found little evidence of a compression fracture of the fourth 
lumbar body.  The examiner referred to this issue as a "red 
herring".  This medical finding fully addresses the Court's 
concern. 

The examiner repeated indicated that the overall examination 
reveals a "normal" back and that the examination was 
"benign".  The Board finds this report to be entitled to 
great probative weight, providing highly probative evidence 
against this claim. 

Notwithstanding the above, the RO, in August 2007, found that 
this report provided a basis to award the veteran a 20 
percent evaluation under DC 5242.  Under DC 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), a 20% rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Based on the findings of the VA examiner in March 2007 and 
all other reports, it is not entirely clear as to how a 20 
percent evaluation can be found.  A review of range of motion 
testing does not clearly support the 20 percent evaluation.  
In any event, it clearly provides evidence against a higher 
evaluation than 20 percent.  

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the veteran's lumbar spine impairment 
warrants a disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, this appears to have been 
clearly taken into consideration when the 20 percent award 
was granted.  In this regard, it is noted that the ranges of 
motion as documented in the November 2001 VA examination 
reflect consideration of pain and DeLuca was cited in the VA 
examination of March 2007.  It is important for the veteran 
to understand that without taking into consideration the 
veteran's complaints of pain, it is very difficult to justify 
the current 20 percent award, let alone provide a basis for a 
higher evaluation. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Duty to Assist

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the August 
2001 and June 2004 letters, as well as other letters sent 
from the VA to the veteran, collectively informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the August 
2001 and June 2004 letters, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the August 2001 letter was sent to the 
appellant prior to the December 2001 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board also notes that the August 2001 and June 2004 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In 
addition, the appellant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, with actual knowledge of what he needs to 
submit, rebutting any presumption of prejudice.  Statements 
from the veteran or his representative to the Board and Court 
clearly support this finding.  As such, even if there were 
some type of problem with the notice provided by the RO, the 
Board finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication. Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran was afforded two 
VA examinations of the spine.  Moreover, all available 
service, VA, and private medical records have been obtained 
and, most importantly, the Board remanded this case to help 
the veteran with his claim.  In this regard, it is noted that 
the veteran has identified VA treatment reports which may not 
be of record.  However, inasmuch as the records which the 
veteran has identified are dated in 1972 and 1973, he has 
reported that he has not received treatment for his back 
impairment since 1972, and his claim for an increased 
evaluation was received in March 2001; the Board finds that 
such treatment records are not pertinent to this discussion 
based upon their remoteness to the veteran's claim.  

Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim of 
entitlement to an increased rating for residuals of a lumbar 
spine injury.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.

ORDER

An evaluation in excess of 20 percent for residuals of a 
lumbar spine injury is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


